Citation Nr: 0909312	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  95-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder, schizophrenia, and 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel





INTRODUCTION

The appellant had various periods of active duty for training 
(ADT) and inactive duty for training (IDT) in the United 
States Army Reserves between January 1977 and January 1986 
and between November 1992 to March 2003.  A service 
department Statement of Service shows that the appellant was 
on ADT in March 1977, March 1978, and May 1979 to June 1979, 
March 1998 to April 1998, September 1998, and December 1998.  
The appellant's Chronological Statement for Retirement Points 
shows that she had occasional periods of IDT between January 
1977 and January 1982, November 1992 and November 1994, and 
November 1996 and October 1999.  There is no evidence of 
record that the appellant had any period of active military 
service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the appeal for 
further development in June 1999, November 2003, February 
2007, and April 2008.  


FINDINGS OF FACT

1.  The appellant did not serve on active duty.

2.  The appellant did not have a documented psychiatric 
condition until 1981.

3.  The weight of the competent evidence demonstrates that an 
acquired psychiatric disability, to include schizophrenia, 
bipolar disorder, and/or PTSD, was neither incurred during 
any period of active duty for training, nor did it increase 
in severity beyond normal progression during any period of 
active duty for training that it preexisted.


CONCLUSION OF LAW

An acquired psychiatric disability, to include schizophrenia, 
bipolar disorder, and/or PTSD, was not incurred or aggravated 
in service. 38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The VA has a duty to provide specific notification to the 
appellant and assist her with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2004, 
April 2007, May 2008, and June 2008 provided the appellant 
with an explanation of the type of evidence necessary to 
substantiate her claim for PTSD due to assault, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
service treatment records, post service treatment records, 
and private medical records have been obtained.  Appropriate 
stressor development was completed.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claims.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

I. Veteran Status and Active/Inactive Duty For Training

At the outset, the Board notes that Veteran status is the 
first element required for a claim for disability benefits. 
See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  A 
"veteran" is a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. See 38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.1(d) (2008).  

Under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" is defined as including active duty 
and any period of active duty for training (ADT) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes. See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IDT).

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The Court has re- 
affirmed that service connection is available for injuries, 
and not diseases, sustained on inactive duty for training. 
See Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ADT, or 
from injuries incurred in IDT.

Nevertheless, for disorders claimed to have been incurred or 
aggravated during ADT or IDT, the appellant must establish a 
service-connected disability in order to achieve status as a 
veteran. See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Only service department records can establish if and when a 
person was serving on active duty, ADT or IDT. See Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces. See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203 (2008), 
limiting the type of evidence accepted to verify service 
dates. 

In the instant case, the appellant is not a veteran, as she 
has not established a service connected disability, and she 
has never served on active duty.  A service department 
Statement of Service shows that the appellant was on ADT in 
March 1977, March 1978, and May 1979 to June 1979, March 1998 
to April 1998, September 1998, and December 1998.  The 
appellant's Chronological Statement for Retirement Points 
shows that she had occasional periods of IDT between January 
1977 and January 1982, November 1992 and November 1994, and 
November 1996 and October 1999.  There are no periods of 
active duty shown.  Based on the foregoing, the appellant has 
not achieved "veteran" status for purposes of disability 
benefits.  

II. Service Connection For an Acquired Psychiatric Disorder, 
to Include PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection will also be 
presumed for certain chronic diseases, including psychoses, 
if manifest to a compensable degree within one year after 
discharge from service. See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  However, in order for the 
presumption to apply, a veteran must have served 90 days of 
active, continuous service. See 38 C.F.R. § 3.307(a)(1) 
(2008).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Specifically, in order to establish service connection for 
PTSD, there must be: (1) medical evidence diagnosing PTSD in 
according with 38 C.F.R. § 4.125; (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in- service stressor. 38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997).

When a claimant's only service has been ADT, as here, the 
presumption of soundness (the presumption of being in sound 
condition upon entry into service) does not apply unless 
service connection has previously been established for a 
separate disease or disability. Paulson v. Brown, 7 Vet. App. 
466 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); cf. Paulson v. Brown, supra, at 470-471 (the 
presumption of aggravation did not apply in the case of a 
claimant with only ADT and no service-connected 
disabilities).  Presumptive periods do not apply to ADT. 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

III. Factual Background

The appellant contends that her current psychiatric 
disability, most recently diagnosed as a psychotic disorder, 
has been caused or aggravated by the experiences she suffered 
during ADT/IDT for the U.S. Army Reserves (USAR).  
Specifically, the appellant has alleged that between 1981 and 
1987, she was physically and sexually assaulted by servicemen 
while in the USAR.  In this regard, it is again noted that 
the appellant did not have any periods of ADT between 1981 
and 1987.  The appellant further contends that she was 
emotionally and physically abused by her ex-husband from 1963 
to 1980 and that such abuse contributed to her psychiatric 
disability.  

At the outset, the Board observes that the record first 
reflects private treatment for a psychiatric disorder in June 
1981, several years after the appellant's first periods of 
ADT in March 1977, March 1978, and May 1979 to June 1979.  
There is no evidence that the appellant was treated for or 
diagnosed with a psychiatric disability prior to 1981, to 
include during her ADT periods.  Indeed, the appellant's 
January 1977 clinical entrance examination noted her 
psychiatric state to be normal.  In fact, the appellant 
herself indicated that she had not attempted suicide, did not 
have trouble sleeping or frequent or terrifying nightmares, 
and did not suffer from depression or excessive worry. See 
Standard Form (SF) 88, examination report and SF 93, 
examination report, January 22, 1977.  Subsequent USAR 
quadrennial examinations conducted in April 1981 and October 
1992 reflected similar findings.  

Private medical records from September 1981 indicate that the 
appellant was hospitalized in June 1981, after she was 
arrested for threatening injury and burglary; the pertinent 
diagnosis was bipolar disorder, manic, with psychotic 
features.  She was re-hospitalized in 1984 for assaultive 
behavior.  A history of violent conduct was noted; again, the 
diagnosis was bipolar disorder, manic, schizotypal.  Medical 
records show continued treatment for bipolar disorder through 
August 1985.  

In April 1997, the appellant was medically evaluated by a 
private physician, Dr. Graham, for general complaints of 
chest pain, back pain, sleeplessness, headaches, and breast 
cancer.  He recited the appellant's social and medical 
history, and noted that she was reportedly abused by her ex-
husband beginning in 1963; by 1981, the assaults were so 
frequent and severe that she was suffering from physical and 
mental problems; and that during this time, she began to have 
affairs with servicemen.  The appellant complained of 
sleeplessness and endorsed recurrent nightmares of being 
abused by her husband.  The physician noted that the 
appellant appeared anxious and depressed; among other noted 
medical problems, he provided a diagnosis of PTSD as 
secondary to her reported spousal assault.  Somewhat 
contradictorily, and without providing any rationale, he also 
stated that the appellant's "post traumatic shock syndrome" 
was a contributing factor to her various disabilities and 
that it occurred while on ADT.  The physician did not provide 
any supporting explanation for that conclusion.  It is noted 
that the appellant's last period of ADT prior to this 
examination was for 14 days in May and June of 1979.  

The appellant's next period of ADT was not until March 1998.  
In June 1998, USAR retention examination was performed.  
Among other physical disabilities, the appellant noted that 
she had a history of "nervous trouble."  Nevertheless, a 
contemporaneous medical examination revealed a normal 
psychiatric clinical evaluation and the appellant was found 
to have met the standards for retention.  A November 1998 VA 
clinical record noted the appellant's 17 year psychiatric 
history, including her 1981 and 1984 hospitalizations and 
spousal abuse trauma; the impression was chronic paranoid 
schizophrenia.  The appellant did not have any periods of ADT 
after December 1998. 

Private medical records from May 1999 show that the appellant 
sought a 'fitness for duty' physical examination/opinion from 
her primary physician.  The physician opined that the 
appellant "may be unable to perform the physical duties 
required due to a combination of factors," including joint 
pain, incisional hernia repairs, and history of bipolar 
disorder.  Subsequent USAR records show that the appellant 
was recommended for discharge based on the May 1999 opinion, 
and in particular, because her physical disabilities 
prevented her from performing drills and PT.  Again, the 
appellant's last period of ADT was in December 1998.    

In July 2008, the appellant underwent a VA examination for 
evaluation of her claimed psychiatric disability.  With 
respect to the appellant's psychosocial functioning, the 
examiner found that she was severely impaired.  He was 
further unable to elicit information regarding the 
appellant's pre-military or military history due to her 
psychosis symptomatology.  With respect to PTSD, he was 
similarly unable to adequately assess the claimed stressors 
because the appellant was "tangential and was unable to 
answer questions adequately regarding military service."  
The examiner concluded that the appellant's symptoms were 
best explained by a psychotic disorder, although examination 
could not be completed due to her psychotic symptoms.  The 
pertinent diagnosis was psychotic disorder, NOS.   

IV. Analysis 

Based on review of the evidence in the claims file, the Board 
finds that the preponderance of that evidence is against the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, by way of 
direct incurrence or aggravation.

a. ADT for the periods of March 1977, March 1978, and May 
1979 to June 1979

Again, the record first demonstrates psychiatric treatment in 
1981, when the appellant was hospitalized for bipolar 
disorder.  The appellant had 3 periods of ADT prior to this 
time, as well as several subsequent periods of ADT and IDT.  
For each period of service, the Board must determine whether 
the evidence establishes that a psychiatric disability was 
incurred in, or aggravated by service.  Moreover, in making 
this determination, the presumption of soundness, as well as 
the presumptions relating to chronic diseases, are not for 
application for the reasons previously discussed.  See 38 
C.F.R. § 3.307(a)(1) (2008); Biggins, supra. 

Turning to the appellant's first service periods of ADT in 
1977, 1978, and 1979, it is again noted that these periods 
preceded the 1981 treatment for bipolar disorder documented 
in the record.  Thus, although the appellant is not entitled 
to the presumption of soundness here, the preponderance of 
the evidence indicates that a psychiatric disability had not 
yet manifested during this time.  Therefore, as no disability 
is shown to have preexisted the appellant's periods of ADT in 
1977, 1978, and 1979, the appropriate question for 
consideration is whether any current psychiatric disability 
was incurred in that period.  

The service treatment records associated with the appellant's 
ADT in 1977 have been reviewed.  Such records fail to 
demonstrate any complaints or treatment referable to a 
psychiatric condition, to include PTSD.  Moreover, records 
subsequent to the last period of ADT (i.e., June 1979) do not 
indicate manifestations of a psychiatric disability until 
1981, nearly 2 years later.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint 
or documented treatment, and the amount of time that elapsed 
since service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, no supported competent evidence of record relates 
the current psychiatric disability, diagnosed as a psychotic 
disorder, to the appellant's periods of ADT in 1977, 1978, 
and 1979.  To the extent that Dr. Graham generally opined 
that the appellant's "post-traumatic shock syndrome 
occurred" while on ADT, the Board finds that his opinions 
regarding nexus are unpersuasive and inconsistent.  In this 
regard, Dr. Graham very clearly related the appellant's PTSD 
to spousal abuse.  Indeed, the April 1997 medical evaluation 
expressly noted that the appellant had PTSD "secondary" to 
such domestic assaults; he did not report that the PTSD was 
in any way related to the claimed in-service/ADT assaults.  
Furthermore, while Dr. Graham stated that the PTSD occurred 
while on ADT, he provided no rationale for his opinion.  In 
light of the foregoing, the opinions of Dr. Graham are not 
found to be persuasive or highly probative as to the issues 
of etiology, causation, or nexus.  

In sum, there is no support for a finding that any current 
psychiatric disability was incurred during the appellant's 
ADT in 1977, 1978, or 1979.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

b. ADT for the periods of March 1998 to April 1998, September 
1998, and December 1998

Following the periods of ADT in 1977, 1978, and 1979, but 
prior to the appellant's next period of ADT, she was treated 
for bipolar disorder in 1981.  On the basis of this 
treatment, the Board concludes that as to all subsequent 
periods of ADT, the appellant is deemed to have a preexisting 
psychiatric disability.  In reaching this conclusion, it is 
again noted that the presumption of soundness does not apply. 

Again, the appellant had several periods of ADT and IDT prior 
following the initial manifestation of her psychiatric 
disability in 1981.  Since service connection can only be 
awarded for injuries, and not diseases, with respect to IDT, 
and since the instant psychiatric claim constitutes a 
disease, the IDT periods of service cannot support a grant of 
service connection and need not be further considered here.  
See Brooks, supra.  Therefore, the sole question for 
consideration with respect to the periods of ADT following 
treatment in 1981 is whether it is at least as likely as not 
that the preexisting acquired psychiatric disability was 
aggravated by any such period of ADT.  

In this regard, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In the present case, the service treatment records associated 
with the appellant's ADT in 1998 fail to demonstrate 
psychiatric treatment or diagnoses.  As previously noted, a 
June 1998 report of medical history does indicate a 
subjective complaint of "nervous trouble;" however, the 
accompanying physical examination shows that the psychiatric 
findings were objectively normal at that time.  No other 
service treatment records from the appellant's periods of ADT 
in 1998 reflect psychiatric complaints.  

Given the absence of documented psychiatric treatment during 
her periods of ADT in 1998, there is no basis for concluding 
that the appellant's preexisting psychiatric disability 
underwent a permanent worsening due to such ADT that went 
beyond the natural progression of the disease.  Moreover, no 
competent evidence of record suggests that a preexisting 
psychiatric disability was aggravated by any such periods of 
ADT.  It is acknowledged that the appellant's July 2008 VA 
examination was not entirely complete due to her psychosis 
symptoms; however, the examiner did review the appellant's 
entire claims file, which contained service treatment 
records, verified periods of ADT/IDT, and the appellant's 
contentions.  He provided a diagnosis of psychotic disorder, 
NOS, but notably, did not indicate that the appellant's 
current psychiatric symptomatology was aggravated by, or 
related to her brief periods of ADT.  

Although the appellant herself believes that her psychiatric 
disability was aggravated by, and/or incurred while on ADT, 
she has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value. See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, there is no support for a finding that any current 
psychiatric disability was aggravated by the appellant's ADT 
in 1998.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra. 

c. PTSD

As for the appellant's claim that she has developed PTSD, the 
Board notes that the records contains a diagnosis of PTSD 
from a general medical examination conducted in April 1997.  
However, for the reasons discussed above, the Board finds 
that Dr. Graham's opinion regarding nexus is inconsistent and 
unpersuasive, particularly in light of the lack of a verified 
stressor.  Furthermore, despite over a decade of case 
development for PTSD, including 4 previous remands, the 
appellant has been unable to provide any additional 
information regarding her in-service stressors.  In this 
regard, the Board acknowledges the appellant's contentions 
that she was assaulted by servicemen on several occasions 
between 1981 and 1987.  However, these incidents could not be 
verified.  It is further acknowledged that the appellant 
submitted lay statements from her sister and children, which 
document domestic abuse by the appellant's ex-husband and an 
unidentified man, named D. Fields, in December 1987.  The 
Board does not find such lay statements to be corroborative 
of an assault that allegedly occurred during periods of ADT.  
In fact, the appellant did not have any ADT service from 1981 
to 1987.  Furthermore, the July 2008 VA examiner was unable 
to confirm a PTSD diagnosis; rather, he concluded that the 
appellant currently suffered from a psychotic disorder.  

Therefore, as there is no medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125, no credible supporting 
evidence that the claimed in-service stressors occurred; and 
no medical evidence of a link between current symptomatology 
and the claimed in- service stressors, entitlement to service 
connection may not be established. Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).

In sum, the evidence fails to show that a psychiatric 
disability, to include PTSD, was incurred during any of the 
appellant's periods of ADT.  Moreover, the evidence does not 
show that the appellant's disability underwent an increase in 
disability during ADT service.  Although the appellant 
underwent psychiatric observation during in between her 
periods of ADT, and has been diagnosed with a psychotic 
disorder, there is no medical evidence of record relating 
such disability to her ADT service.  Accordingly, the 
preponderance of the evidence is against the claim, and 
entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, schizophrenia, 
and/or PTSD, is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra. 






ORDER

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, schizophrenia, 
and/or PTSD, is denied.  



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


